UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6906


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY CHARVELL JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00042-JPB-JES-2)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON and      TRAXLER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Paul Thomas Camilletti, Assistant
United   States  Attorney,   Martinsburg, West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Charvell Jones appeals a district court order

granting in part and denying in party his motion for a sentence

reduction under 18 U.S.C. § 3582(c) (2006).                               The district court

applied Amendment 706 of the Sentencing Guidelines to Jones’

total    offense       level     and      reduced       Jones’      sentence.           The   court

denied     Jones’       request           for    a      sentence      below        the    amended

Guidelines range of imprisonment.                       We affirm.

               We   find       the        district       court       did     not     abuse      its

discretion in granting Jones’ motion for a sentence reduction.

United    States v.        Goines,         357    F.3d     469,      478    (4th    Cir.      2004)

(stating standard of review).                          Insofar as Jones suggests the

court could have considered an even lower sentence below the

Guidelines sentencing range, this claim is foreclosed by United

States    v.    Dunphy,        551     F.3d      247,    257       (4th    Cir.    2009)      (“[A]

district       judge    is     not        authorized          to    reduce    a     defendant’s

sentence below the amended guideline range.”).

               Accordingly,          we    affirm       the    order       granting      Jones    a

sentence reduction.             We dispense with oral argument because the

facts    and    legal    contentions             are    adequately         presented       in   the

materials      before      the       court       and    argument      would       not    aid    the

decisional process.

                                                                                         AFFIRMED



                                                  2